Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 1 of 14
                            Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 2 of 14
                                                                                      ✔ Original
                                                                                      u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                                                   District
                                                             __________     of Columbia
                                                                        District of __________

                    In the Matter of                               )
                   %ULHIO\GHVFULEHWKHSURSHUW\WREHVHDUFKHG              )
      CRULGHQWLI\WKHSHUVRQE\QDPHDQGDGGUHVV                )      Case No. 21-sc-2514
      7+(86(2)$&(//6,7(6,08/$72572/2&$7(7+(                        )
      &(//8/$5'(9,&($66,*1('&$//180%(5
      :,7+,17(51$7,21$/02%,/(68%6&5,%(5,'(17,7<                       )
      (/(&7521,&6(5,$/180%(5                              )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A, incorporated herein. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A), and
  2711(3)(A). Because the government has satisfied the requirements of 18 U.S.C. § 3122, this warrant also constitutes an order
  under 18 U.S.C. § 3123.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B, incorporated herein.




        YOU ARE COMMANDED to execute this warrant on or before                 August 18, 2021         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                   (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) u until, the facts justifying, the later specific date of
     u                                                                                                                                     .


Date and time issued:            08/04/2021
                                                                                                           Judge’s signature

City and state:                        District of Columbia                         Robin M. Meriweather, United States Magistrate Judge
                                                                                                         Printed name and title
                           Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 3 of 14
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-2514
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
                      Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 4 of 14

       AO 95
     (Rev. 09/12)


                       ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
                                 DELAYED-NOTICE SEARCH WARRANT REPORT

        The information on this form should be submitted each time judicial action is taken on an application for a
delayed-notice search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1).
NOTE: If an extension to the notice period is requested, information will need to be submitted for each extension.

Please enter the information on this form into the InfoWeb Delayed-Notice Search Warrant Reporting System on
the J-Net or into CM/ECF version 6.0 or later, if available.

For more information, see the Delayed-Notice Search Warrant page on the J-Net.


1.       Name of Judge:        Magistrate Robin M. Meriweather                                    ( u check if state court judge)

2.       Federal Judicial District:       District of Columbia


3.       Date of Application for Delayed Notice:         08/04/2021


4.       Offense (Most Serious) Specified:
          ✔
          u Drugs                     u Fraud               u Weapons                  u Immigration            u Terrorism
          u Sex Offenses              u Theft               u Kidnapping               u Tax
          u Extortion/Racketeering                          u Fugitive/Escape/Supervised Release Violation
          u Other (specify):

5.       Type of Application:         ✔
                                      u Initial request for delay
                                      u Extension of previously authorized delay
                                        (Number of extensions previously granted:                      )

6.       Judicial Action Taken:       u Denied              u Granted                  u Granted as modified

7.       Case Number (e.g., ‘mc’ Number) of Warrant:                         : 2021    - SC         - 2514
                                                                    office      year       type              number


8.       Period of Delay Authorized in This Action (days):          30

9.       Preparer’s Name: David Henek                                        Title: Assistant United States Attorney
         Phone number:         (202) 803-1662                                Date of report: 08/04/2021
         Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 5 of 14




                                     ATTACHMENT A


       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular device assigned phone number 240-590-4429,

with International Mobile Subscriber Identity / Electronic Serial Number 310260029610112,

whose wireless provider is T-MOBILE and is believed to be used by Dandre SHORTER.




                                               9
         Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 6 of 14




                                          ATTACHMENT B


       Pursuant to an investigation of Dandre SHORTER for a violation of Title 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C) (Unlawful Distribution of Controlled Substances), 21 U.S.C. § 846

(Conspiracy to Distribute and Possess With Intent to Distribute Controlled Substances), Title 18

U.S.C. § 924(c) (Possession and Use of Firearms in furtherance of a Drug Trafficking Crime),

Title 18 U.S.C. §§1956 and 1957 (Money Laundering), and Title 18 U.S.C. § 1956(h)

(Conspiracy to Commit Money Laundering) (hereafter, the “TARGET OFFENSES”), this

Warrant authorizes the officers to whom it is directed to determine the location of the cellular

device identified in Attachment A by collecting and examining:


   1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual

       communications; and

   2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;


for a period of thirty days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).




                                                10
         Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 7 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR DISTRICT OF COLUMBIA

 IN THE MATTER OF THE USE OF A
 CELL-SITE SIMULATOR TO LOCATE
 THE CELLULAR DEVICE ASSIGNED
                                                    Case No. 21-sc-2514
 CALL NUMBER 240-590-4429, WITH
 INTERNATIONAL MOBILE SUBSCRIBER
                                                    Filed Under Seal
 IDENTITY / ELECTRONIC SERIAL
 NUMBER 310260029610112


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Officer Robert Overmyer, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.       I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic investigative

technique, which is described in Attachment B, to determine the location of the cellular device

assigned call number 240-590-4429, (the “Target Cellular Device”), which is described in

Attachment A.


       2.       I am a sworn officer of the Metropolitan Police Department (MPD) in Washington,

D.C., have been a member of the MPD since 1999. I am currently assigned to the Intelligence

Division of the Homeland Security Branch. During my tenure, I have assisted with arrests of

persons in violation of narcotics, firearms, and violent crimes. Throughout my tenure I have

conducted numerous criminal investigations, interviewed victims, witnesses, and suspects, and

have seen criminal cases through the judicial process. I have reviewed information received as a

result of previous cell phone location search warrants I obtained. I am familiar with the way cell
         Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 8 of 14




phones operate and how they interact with other communication devices included in the cell phone

network infrastructure.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.


       4.      One purpose of applying for this warrant is to determine with precision the Target

Cellular Device’s location. However, there is reason to believe the Target Cellular Device is

currently located somewhere within this district because the Target Cellular Device’s owner is

known to spend most of his time in this district and cell-site data obtained for the Target Cellular

Device indicated that it was normally to be found in this district. Pursuant to Rule 41(b)(2), law

enforcement may locate the Target Cellular Device outside the district provided the device is

within the district when the warrant is issued.


       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Unlawful Distribution of Controlled

Substances), Title 21 U.S.C. 21 U.S.C. § 846 (Conspiracy to Distribute and Possess With Intent

to Distribute Controlled Substances), Title 18 U.S.C. § 924(c) (Possession and Use of Firearms in

furtherance of a Drug Trafficking Crime), Title 18 U.S.C. §§1956 and 1957 (Money Laundering),

and Title 18 U.S.C. § 1956(h) (Conspiracy to Commit Money Laundering) (hereafter, the

“TARGET OFFENSES”) have been committed, are being committed, and will be committed by

Dandre SHORTER and other co-conspirators. There is also probable cause to believe that the

location of the Target Cellular Device will constitute evidence of those criminal violations,

                                                  2
         Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 9 of 14




including leading to the identification of individuals who are engaged in the commission of these

offenses and identifying locations where the target engages in criminal activity.


       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

SHORTER has violated Title 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Unlawful Distribution of

Controlled Substances) and Title 21 U.S.C. 21 U.S.C. § 846 (Conspiracy to Distribute and Possess

With Intent to Distribute Controlled Substances). SHORTER was charged with these crimes on

July 13, 2021 and is the subject of an arrest warrant issued on the same date in Criminal Case No.

21-465-DLF. There is also probable cause to believe that SHORTER is aware of these charges

and has fled. There is also probable cause to believe that the Target Cellular Device’s location

will assist law enforcement in arresting SHORTER, who is a “person to be arrested” within the

meaning of Federal Rule of Criminal Procedure 41(c)(4).


       7.      Because collecting the information authorized by this warrant may fall within the

statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &

(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18

U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1).


                                      PROBABLE CAUSE


       8.      Beginning in January 2021, law enforcement initiated an investigation into a

suspected narcotics trafficking organization operating in and around the area of the 2900 block of

Martin Luther King Jr. Avenue Southeast, Washington, D.C.




                                                 3
        Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 10 of 14




       9.      During the course of this investigation, an individual who was subsequently

identified as SHORTER supplied special employees of the Metropolitan Police Department with

cellular phone number (240) 590-4429 (Target Cellular Device) as a point of contact for him and

his cellular phone number. On numerous occasions over the course of seven months, these

special employees contacted SHORTER via this number to purchase narcotics from him. Over

the course of the investigation, MPD conducted two controlled buys of cocaine base and one

controlled buy of fentanyl from Shorter.


       10.     On July 13, 2021, as a result of this investigation, a Grand Jury in the United

States District Court for the District of Columbia returned an indictment against SHORTER and

twelve other co-conspirators charging an overall Conspiracy to Distribute Controlled Substances,

as well as other individual firearm and narcotics offenses (assigned Criminal Case No. 21- 465).

An arrest warrant (245D-WF-3366241) was then issued for SHORTER’s arrest.


       11.     Since the issuance of this warrant, members of the Metropolitan Police

Department have been actively searching for Mr. Shorter to no avail. Since all of the other

defendants in this case have been located and arrested, there is probable cause to believe that

SHORTER is evading law enforcement and is aware of the pending charges against him.


       12.     Therefore, your affiant believes that tracking the location of the cellular phone

using Target Cellular Device will lead members of the United States Secret Service and

Metropolitan Police Department to SHORTER’s location and respectfully request that this

search warrant be issued.




                                                 4
        Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 11 of 14




                                  MANNER OF EXECUTION


       13.     In my training and experience, I have learned that cellular phones and other

cellular devices communicate wirelessly across a network of cellular infrastructure, including

towers that route and connect individual communications. When sending or receiving a

communication, a cellular device broadcasts certain signals to the cellular tower that is routing

its communication. These signals include a cellular device’s unique identifiers.


       14.     To facilitate execution of this warrant, law enforcement may use an investigative

device or devices capable of broadcasting signals that will be received by the Target Cellular

Device or receiving signals from nearby cellular devices, including the Target Cellular Device.

Such a device may function in some respects like a cellular tower, except that it will not be

connected to the cellular network and cannot be used by a cell phone to communicate with

others. The device may send a signal to the Target Cellular Device and thereby prompt it to send

signals that include the unique identifier of the device. Law enforcement may monitor the

signals broadcast by the Target Cellular Device and use that information to determine the Target

Cellular Device’s location, even if it is located inside a house, apartment, or other building.


       15.     The investigative device may interrupt cellular service of phones or other cellular

devices within its immediate vicinity. Any service disruption to non-target devices will be brief

and temporary, and all operations will attempt to limit the interference with such devices. In

order to connect with the Target Cellular Device, the device may briefly exchange signals with

all phones or other cellular devices in its vicinity. These signals may include cell phone

identifiers. The device will not complete a connection with cellular devices determined not to be

the Target Cellular Device, and law enforcement will limit collection of information from
                                                  5
        Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 12 of 14




devices other than the Target Cellular Device. To the extent that any information from a cellular

device other than the Target Cellular Device is collected by the law enforcement device, law

enforcement will delete that information, and law enforcement will make no investigative use of

it absent further order of the court, other than distinguishing the Target Cellular Device from all

other cellular devices.


                                AUTHORIZATION REQUEST


       16.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will

function as a pen register order under 18 U.S.C. § 3123.


       17.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days from the end of the period of authorized surveillance. This delay is justified because

there is reasonable cause to believe that providing immediate notification of the warrant may

have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the

subscriber or user of the Target Cellular Device would seriously jeopardize the ongoing

investigation, as such a disclosure would give that person an opportunity to destroy evidence,

change patterns of behavior, notify confederates, and [continue to] flee from prosecution. See 18

U.S.C. § 3103a(b)(1). There is reasonable necessity for the use of the technique described

above, for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).




                                                 6
          Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 13 of 14




         18.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cellular Device outside of daytime

hours.


         19.   I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.




                                                  7
Case 1:21-sc-02514-RMM Document 1 Filed 08/04/21 Page 14 of 14
